DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.
 Response to Amendment
This Office action is responsive to Applicant’s PRELIMINARY AMENDMENT, submitted with filing of the RCE dated January 18, 2022.  
Response to Arguments
In response to the rejections under 35 U.S.C. 103 as set forth in the prior Office action dated October 19, 2021, section nos. 8 and 9, Applicant has amended independent claim 1 to recite the combination of limitations: “receive, from an information processing apparatus, print setting values without receiving image data to be used for printing; determine whether the received print setting values include a print setting value that is prohibited from usage; transmit, to the information processing apparatus, information based on a result of the determination; and receive, from the information processing apparatus that received the information, print data including the image data and print setting values that do not include the print setting value that is prohibited from usage.”  (Emphasis added)  Independent claim 5 has been similarly amended.  Applicant’s assertion that the cited prior art fails to discloses the limitations of the independent claims (PRELIMINARY AMENDMENT, pages 7-9) is deemed persuasive, and thus the claim rejections under 35 U.S.C. as set forth in the prior Office action are withdrawn.
Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 11 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including the following limitations, in combination:
 	- receive, from an information processing apparatus, print setting values without receiving image data to be used for printing; 
 	- determine whether the received print setting values include a print setting value that is prohibited from usage; 
 	- transmit, to the information processing apparatus, information based on a result of the determination; and 
 	- receive, from the information processing apparatus that received the information, print data including the image data and print setting values that do not include the print setting value that is prohibited from usage.
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s image forming apparatus, including the limitation:
 	- notify, in a case where the received setting value includes a setting value corresponding to prohibition of print authority of a job issuing source and an alternative setting value capable of being an alternative of the setting value corresponding to the prohibition of the print authority of the job issuing source corresponds to a predetermined prohibition condition related to the setting value of the job, information related to the predetermined prohibition condition and not notify a setting value capable of further being an alternative of the alternative setting value.
	Claim 5, drawn to a method of controlling an image forming apparatus, similarly recites the allowable subject matter of apparatus claim 1.
 	Claim 6, drawn to a method of controlling an image forming apparatus, similarly recites the allowable subject matter of apparatus claim 2.
 	Claims 9, 11 and 14-18 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677